Exhibit FOR IMMEDIATE RELEASE-August 14, 2008 Anchor Funding Services, Inc. reports fiscal 2008-second quarter results Boca Raton, FL (PR Newswire)/August 14, 2008 – Anchor Funding Services, Inc. (OTC Bulletin Board Symbol “AFNG”) announced today its results for its second quarter of 2008.The company reported 2008 second quarter finance revenues and net loss of $273,516 and $(284,372) as compared to finance revenues and net loss of $75,638 and $(162,641) for the comparable prior year period.The Company also reported six month 2008 finance revenues and net loss of $485,177 and $(707,253) as compared to finance revenue and net loss of $175,744 and $(290,548) for the comparable period of the prior year.The increase in net loss is attributable to the company’s investments in various sales initiatives, marketing and operations personnel, and increases in general and administrative costs and compliance costs as a public reporting company. Morry F.
